Mr. PRESIDING JUSTICE JONES, dissenting: I respectfully dissent. The defendants freely state in their brief that they went on strike and set up picket lines. Defendants’ strike and picketing were with the certain knowledge that it is the well-settled rule in Illinois that teacher strikes are illegal. Board of Education v. Kankakee Federation of Teachers Local No. 866 (1970), 46 Ill. 2d 439, 264 N.E.2d 18; Board of Education v. Redding (1965), 32 Ill. 2d 567, 207 N.E.2d 427. In argument in their brief the defendants cite the case of Bettendorf-Stanford Bakery Equipment Co. v. UAW International (1977), 49 Ill. App. 3d 20, 363 N.E.2d 867, as a case factually similar to this one. Such assertion is patently incorrect because in this case the strike was illegal from its inception. The majority terms as irrelevant the fact that the petition for the preliminary injunction alleged a clear-cut violation of law. With that I disagree. By requiring notice to striking teachers prior to the issuance of a preliminary injunction, the majority opinion lends credence and recognition to the illegal strike. Defendants now have been permitted to accomplish by illegal means that which they could not attain by legal means. What is the function of notice when the activity sought to be suppressed is illegal and known to be so by those engaging in that activity? The only office of notice in such case can be to further extend the illegal activity. With the advent of the majority opinion the defendants have used procedural forces of law to justify and extend an illegal act. Surely an anomaly is created. Form rules, substance bégs. “[Ijmmediate and irreparable injury, loss or damage” which stand as a prerequisite to the issuance of the preliminary injunction in this case were found to exist by the trial court. To such finding could be added the loss of respect for law and legal process. I would affirm the issuance of the preliminary injunction by the trial court.